DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
	After examiner’s amendment to the claims as described below, the rejections to claims 13-19 under 35 U.S.C. 112(a) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Pavento on 24 February 2021 (for amendments to claims 23 and 24) 23 March 2021 (for amendment to claim 13).
Claim 13: replace the phrase “wherein the Nsp polypeptide is at least about 90% identical to SEQ ID NO: 2” with “wherein the Nsp polypeptide is at least 90% identical to the full length of SEQ ID NO: 2”.
As amended, the full text of the claim reads:  
“A method of treating joint inflammation in a subject comprising administering to the subject a therapeutically effective amount of an Nsp-IL10 polypeptide comprising an Nsp polypeptide and an IL10 polypeptide, wherein the Nsp polypeptide is at least 90% identical to the full length of SEQ ID NO: 2, and wherein the administration results in a reduction of the joint inflammation in the subject.”


Claim 23: 
Replace “the one linker” with “the one or more linkers”, such that the claim language, as amended, reads: 
“The method of claim 22, wherein the one or more linkers is between the Nsp polypeptide and the IL10 polypeptide.”
Claim 24:
Replace “the linker” with “the one or more linkers”, such that the claim language, as amended, reads: 
“The method of claim 22, wherein the one or more linkers comprises SEQ ID NO: 6.”  

This amendment of claim 13 arose out of concern from the examiner that language in the specification could allow the previous percent identity claim language to encompass the full length NGF polypeptide, as identity over particular regions and allowing for introduction of gaps and the like is described (p. 7, lines 1-24). This amendment obviates this concern by indicating that the Nsp polypeptide is being compared to SEQ ID NO: 2 over its full length (14 amino acid residues). This newly introduced “90% identical to the full length of SEQ ID NO: 2” language is interpreted as only encompassing sequences that are 13, 14, or 15 amino acids in length, as adding more than one or subtracting more than one amino acid from the 14 amino acid length of SEQ ID NO: 2 would result in less than 90% identity between the Nsp and SEQ ID NO: 2. 

	Allowable Subject Matter
Claims 13-19 and 21-26 allowed. 
The following is an examiner’s statement of reasons for allowance: 

Newly added claims 21-26 further limit the subject matter of allowed claims, and are allowable over the prior art by the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649